Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 1 of 30




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-1594

MILLENNIUM FUNDING, INC.,
211 PRODUCTIONS, INC.,
BEDEVILED LLC,
BODYGUARD PRODUCTIONS, INC.,
DAY OF DEAD PRODUCTIONS, INC.,
FAMILY OF THE YEAR PRODUCTIONS, LLC,
HUNTER KILLER PRODUCTIONS, INC.,
I AM WRATH PRODUCTION, INC.,
KILLING LINK DISTRIBUTION, LLC,
LHF PRODUCTIONS, INC.,
MILLENNIUM IP, INC.,
MILLENNIUM MEDIA, INC.,
MILLENNIUM SPVH, INC.,
MON, LLC,
RAMBO V PRODUCTIONS, INC.,
SF FILM, LLC,
VENICE PI, LLC, and
VOLTAGE HOLDINGS, LLC,

          Plaintiffs,

v.

MICFO, LLC, and
AMIR GOLESTAN,

          Defendants.


                           COMPLAINT AND JURY DEMAND


          Plaintiffs MILLENNIUM FUNDING, INC., 211 PRODUCTIONS, INC., BEDEVILED

LLC, BODYGUARD PRODUCTIONS, INC., DAY OF DEAD PRODUCTIONS, INC.,

FAMILY OF THE YEAR PRODUCTIONS, LLC, HUNTER KILLER PRODUCTIONS, INC.,



20-023W
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 2 of 30




I AM WRATH PRODUCTION, INC., KILLING LINK DISTRIBUTION, LLC, LHF

PRODUCTIONS,         INC.,     MILLENNIUM     IP,   INC.,   MILLENNIUM       MEDIA,     INC.,

MILLENNIUM SPVH, INC., MON, LLC, RAMBO V PRODUCTIONS, INC., SF FILM, LLC,

VENICE PI, LLC, and VOLTAGE HOLDINGS, LLC (“Plaintiffs”) file this Complaint against

Defendants MICFO, LLC. and AMIR GOLESTAN (“Defendants”) and allege as follows:

                              I.    NATURE OF THE ACTION

          1.   This matter arises under the United States Copyright Act of 1976, as

amended, 17 U.S.C. §§ 101, et seq. (the “Copyright Act”).

          2.   The Plaintiffs allege that Defendants are secondarily liable for direct

copyright infringement in violation of 17 U.S.C. §§ 106 and 501.

                             II.   JURISDICTION AND VENUE

          3.   This Court has subject matter jurisdiction over this action pursuant to 17

U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question) and 28

U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

          4.   Defendants solicit, transact, and/or do business within this jurisdiction, and

have committed unlawful and tortious acts both within and outside this jurisdiction with

the full knowledge that their acts would cause injury in this jurisdiction.         As such,

Defendants have sufficient contacts with this judicial district to permit the Court’s exercise

of personal jurisdiction over them.

          5.   Defendants advertise that their data center facilities are strategically

positioned for maximum speed, flexibility and proximity to end-users, and that one of their

data center facilities being in Denver, Colorado as of January of 2020.

                                              2
20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 3 of 30




          6.   Defendants provided multiple Internet Protocol (“IP”) address blocks at

servers in Denver, Colorado such as, but not limited to, 146.88.193.0/24 (256 IP address)

and 207.189.30.0/24 (256 IP addresses) to their subscribers.

          7.   To carry out a scheme to fraudulently obtain IP addresses, Defendants

created a plurality of fictitious companies, one of which (Roya Hosting, LLC) was

organized under the laws of Colorado with a principal address in Denver, Colorado.

          8.   Plaintiffs’ injuries arise out of Defendants’ forum-related activities, namely

Defendants’ contribution to infringements of Plaintiffs’ Works at IP addresses controlled

by Defendants in this District such as, for example, IP addresses 207.189.30.106,

207.189.30.161, and 146.88.193.77.

          9.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

                                              3
20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 4 of 30




because: (a) all or a substantial part of the events or omissions giving rise to the claims

occurred in this District; (b) the Defendants can or could be found, in this District; and/or

(c) Defendants are subject to the court’s personal jurisdiction with respect to the present

action. Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue

for copyright cases), because the Defendants or Defendants’ agents reside and can be

found in this District.

                                      III.   PARTIES

                                      A. The Plaintiff
          10.   The Plaintiffs are owners of the copyrights for the motion pictures

(hereafter: “Works”), respectively, as shown in Exhibit “1”.

          11.   Plaintiff MILLENNIUM FUNDING, INC. is a Nevada corporation with its

principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          12.   Plaintiff 211 PRODUCTIONS, INC. is a Nevada corporation with its

principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          13.   Plaintiff BEDEVILED LLC is a California limited liability company with its

principal place of business at 18823 Belshire Ave Cerritos, CA 90703.

          14.   Plaintiff BODYGUARD PRODUCTIONS, INC. is a Nevada corporation with

its principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          15.   Plaintiff DAY OF THE DEAD PRODUCTIONS, INC. is a Nevada

corporation with its principal place of business at 318 N. Carson Street, Ste 208, Carson

City, NV 89701.

          16.   Plaintiff FAMILY OF THE YEAR PRODUCTIONS, LLC is a Louisiana

                                             4
20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 5 of 30




limited liability company with its principal place of business at 9043 Burroughs Rd., Los

Angeles, CA 90046.

          17.   Plaintiff HUNTER KILLER PRODUCTIONS, INC. is a Nevada corporation

with its principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV

89701.

          18.   Plaintiff I AM WRATH PRODUCTIONS, INC. is a California corporation

with its principal place of business at 1901 Ave of the Stars Suite 1050, Los Angeles, CA

90067.

          19.   Plaintiff KILLING LINK DISTRIBUTION, LLC is a California limited liability

company with its principal place of business at 9190 Olympic Blvd. Suite 400, Beverly

Hills, CA 90212.

          20.   Plaintiff LHF PRODUCTIONS, INC. is a Nevada corporation with its

principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          21.   Plaintiff MILLENNIUM IP, INC. is a Nevada corporation with its principal

place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          22.   Plaintiff MILLENNIUM MEDIA, INC. is a Nevada corporation with its

principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          23.   Plaintiff MILLENNIUM SPVH, INC. is a Nevada corporation with its

principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          24.   Plaintiff MON, LLC is a California limited liability company with its principal

place of business at 215 1/2 Arnaz Drive Beverly Hills, CA 90211.

          25.   Plaintiff RAMBO V PRODUCTIONS, INC. is a Nevada corporation with its

                                               5
20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 6 of 30




principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          26.   Plaintiff SF FILM, LLC is a New York limited liability company with its

principal place of business at 90 State Street Ste 700, Office 40 Albany, New York 12207.

          27.   Plaintiff VENICE PI, LLC is a California limited liability company with its

principal place of business at 116 N Robertson Blvd Ste #200, Los Angeles, CA 90048.

          28.   Plaintiff VOLTAGE HOLDINGS, LLC is a Nevada limited liability company

with its principal place of business at 116 N. Robertson Blvd, Suite 200, Los Angeles,

CA 90048.

          29.   Plaintiffs are producers of popular motion pictures currently available for

sale online and in brick and mortar retail stores. Many of these critically acclaimed motion

pictures were released in theaters throughout the world and feature A-list actors such as

Matthew McConaughey, Samuel Jackson, Ryan Reynolds, Sylvester Stallone, Nicholas

Cage, and Angela Basset, among others.

          30.   Plaintiffs invested significant financial resources, time and effort in making

and marketing these motion pictures based upon the expectation that they would have

an opportunity to get a return on their investment from rentals and sales. Massive piracy

of these motion pictures by subscribers of Defendants and the willful failure of

Defendants to deal with this issue despite clear notice of it have hindered this opportunity.

                                    B. The Defendants

          31.   Defendant Micfo, LLC. (“Micfo”) is, upon information and belief, a now

dissolved limited liability company organized under the laws of Nevada with its principal

place of operation in Charleston, South Carolina.

                                               6
20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 7 of 30




          32.   Micfo operates more than 50 data centers in the world, including one in

Denver, Colorado.

          33.   Micfo provides “bare metal servers” and “cloud hosting” at its data centers

for its subscribers.

          34.   Micfo is a member of The American Registry of Internet Numbers (“ARIN”),

which is a nonprofit, member-based organization that manages and distributes Internet number

resources such as IP addresses and Autonomous System Numbers.

          35.   ARIN manages these resources within its service region, which is comprised of

Canada, the United States, and many Caribbean and North Atlantic islands.

          36.   Micfo is required to update the WHOIS records for the IP addresses it

reassigns or reallocates to its subscribers per its registration agreement with ARIN.

          37.   Defendant AMIR GOLESTAN (“Golestan”) is an adult male residing, upon

information and belief, in Charleston, South Carolina.

          38.   Golestan is the registered agent and sole member for Micfo.

          39.   Golestan closely holds Micfo.

          40.   Golestan has completely disregarded corporate formalities of Micfo.

          41.   Golestan effectively makes all policy decisions for Micfo, specifically

including any policy regarding copyright infringement. Upon information and belief,

Golestan directed Micfo’s response to allegations of copyright infringement by Micfo’s

subscribers, including the decisions not to terminate repeat copyright infringers and to

ignore notices of copyright infringement.

          42.   Upon information and belief, Golestan so dominates Micfo that it has

                                                7
20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 8 of 30




become merely the alter ego to Golestan.

          43.   There is such a unity of interest between Golestan and Micfo that the

individuality, or separateness, of Golestan and Micfo has ceased and the facts are such

that an adherence to the fiction of the separate existence of Golestan and Micfo would,

under the particular circumstances, sanction a fraud or promote injustice.

          44.   Golestan controls, participates in, exercises control over, or benefits from

the infringements of Micfo as discussed below.

          45.   Golestan has used Micfo to perpetuate a fraud on the public.

          46.   Golestan has used Micfo to carry out a fraudulent scheme to obtain IP

addresses from ARIN in the names of fake individuals and fictitious companies so that

he could sell these IP addresses to third parties.

          47.   To execute his scheme to defraud, Defendants created fake websites for

the fictitious companies and fabricated the names of individual officers and employees.

          48.   Defendants were indicted by a grand jury in Charleston, South Carolina in

May of 2019 for these fraudulent activities. See 2:19-cr-441-CRI, Doc. #2 (attached as

Exhibit “2”).

                                       IV.    JOINDER


          49.   Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Plaintiffs are properly

joined because, as set forth in detail above and below, the Plaintiffs assert: (a) a right to

relief arising out of the same transaction, occurrence, or series or transactions, namely

(i) the use of Micfo’s services by its subscribers for infringing the copyrights in Plaintiffs’

Works, (ii) the contribution to said copyright infringements by Micfo, (iii); and (b) that there
                                               8
20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 9 of 30




are common questions of law and fact.

          50.   Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants was properly

joined because, as set forth in more detail below, the Plaintiffs assert that the contributory

infringements complained of herein by each of the Defendants (a) arises out of the same

transaction, occurrence, or series of transactions or occurrences, and (b) there are

common questions of law and fact.

          51.   Plaintiffs assert a right of relief against the Defendants jointly and severally.

                              V.     FACTUAL BACKGROUND

          A. The Plaintiffs Own the Copyrights to the Works


          52.   The Plaintiffs are the owner of the copyrights in the motion pictures

(“Works”) as shown in Exhibit “1”. The Works are the subjects of copyright registrations,

and this action is brought pursuant to 17 U.S.C. § 411.

          53.   Defendants had notice of Plaintiffs’ rights through at least the credits

indicated in the content of the motion pictures which bore proper copyright notices.

          54.   Defendants also had notice of Plaintiffs’ rights through general publication

and advertising associated with the motion pictures, and packaging and copies, each of

which bore a proper copyright notice.

          55.   Defendants also had notice of Plaintiffs’ rights through notices that were

sent to Micfo’s abuse contact.

          56.   The Works are motion pictures currently offered for sale in commerce.

          B. Defendants’ subscribers Infringe Plaintiffs’ Copyrights.

          57.   Defendants’ subscribers include, upon information and belief, Virtual
                                                9
20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 10 of 30




 Private Network (“VPN”) service providers.

           58.   Customers of Defendant’ subscribers (“end users”) use BitTorrent to

 infringe Plaintiffs’ exclusive rights of reproduction and distribution.

           59.   Defendants’ subscribers distribute Plaintiffs’ Works for these end users in

 violation of Plaintiffs’ exclusive right of distribution.

           60.   BitTorrent is one of the most common peer-to-peer file sharing protocols

 (in other words, set of computer rules) used for distributing large amounts of data.

           61.   The BitTorrent protocol’s popularity stems from its ability to distribute a

 large file without creating a heavy load on the source computer and network. In short, to

 reduce the load on the source computer, rather than downloading a file from a single

 source computer (one computer directly connected to another), the BitTorrent protocol

 allows users to join a "swarm" of host computers to download and upload from each

 other simultaneously (one computer connected to numerous computers).


           1. The Initial Seed, Torrent, Hash and Tracker


           62.   A BitTorrent user that wants to upload the new file, known as an “initial

 seeder,” starts by creating a “torrent” descriptor file using, for example, the Client he or

 she installed onto his or her computer.

           63.   The initial user or seeder of a file used a process referred to as “ripping” to

 create a copy of motion pictures from either Blu-ray or legal streaming services.

           64.   The initial seeder often modifies the file title of the Work to include a

 wording such as “FGT”, “RARBG” or “YTS” in the title of the torrent files and file copies


                                                 10
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 11 of 30




 in order to enhance a reputation for the quality of his or her torrent files and attract users

 to his or her piracy website.

           65.   The Client takes the target computer file, the “initial seed,” here the

 copyrighted Work, and divides it into identically sized groups of bits known as “pieces.”

           66.   The Client then gives each one of the computer file’s pieces, in this case,

 pieces of the copyrighted Works, a random and unique alphanumeric identifier known as

 a “hash” and records these hash identifiers in the torrent file.

           67.   When another peer later receives a particular piece, the hash identifier for

 that piece is compared to the hash identifier recorded in the torrent file for that piece to

 test that the piece is error-free. In this way, the hash identifier works like an electronic

 fingerprint to identify the source and origin of the piece and that the piece is authentic

 and uncorrupted.

           68.   Torrent files also have an "announce" section, which specifies the URL

 (Uniform Resource Locator) of a “tracker,” and an "info" section, containing (suggested)

 names for the files, their lengths, the piece length used, and the hash identifier for each

 piece, all of which are used by Clients on peer computers to verify the integrity of the

 data they receive.

           69.   The “tracker” is a computer or set of computers that a torrent file specifies

 and to which the torrent file provides peers with the URL address(es).

           70.   The tracker computer or computers direct a peer user’s computer to other

 peer user’s computers that have particular pieces of the file, here the copyrighted Work,

 on them and facilitates the exchange of data among the computers.

                                               11
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 12 of 30




           71.        Depending on the BitTorrent Client, a tracker can either be a dedicated

 computer (centralized tracking) or each peer can act as a tracker (decentralized

 tracking.)

           2. Torrent Sites

           72.        “Torrent sites” are websites that index torrent files that are currently being

 made available for copying and distribution by people using the BitTorrent protocol.

 There are numerous torrent websites including the notorious YTS and RARBG websites.

           73.        The YTS and RARBG websites were noted by the Office of the United

 States Trade Representative (“USTR”) as examples of Notorious Markets defined as an

 online marketplace reportedly engaged in and facilitating substantial piracy. See USTR,

 2014 Out-of-Cycle Review of Notorious Markets, Mar. 5, 2015, pg. 17, Available at

 https://ustr.gov/sites/default/files/2014%20Notorious%20Markets%20List%20-

 %20Published_0.pdf [last accessed on May 7, 2021]; see also USTR, 2018 Out-of-Cycle

 Review          of    Notorious    Markets,    April    2019,   pgs.    24,   27    Available    at

 https://ustr.gov/sites/default/files/2018_Notorious_Markets_List.pdf [accessed on May 7,

 2021].

           3. End users access the torrent sites and pirate from Micfo IP addresses

           74.        End users accessed torrent sites including the YTS website to upload and

 download Plaintiffs’ copyrighted Work from IP addresses provided by Micfo.

           4. The Peer Identification

           75.        The BitTorrent Client will assign an identification referred to as a Peer ID

 to the computer so that it can share content (here the copyrighted Work) with other peers.

                                                    12
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 13 of 30




           5. Uploading and Downloading a Work Through a BitTorrent Swarm

           76.   Once the initial seeder has created a torrent and uploaded it onto one or

 more torrent sites, then other peers begin to download and upload the computer file to

 which the torrent is linked (here the copyrighted Work) using the BitTorrent protocol and

 BitTorrent Client that the peers installed on their computers.

           77.   The BitTorrent protocol causes the initial seeder’s computer to send

 different pieces of the computer file, here the copyrighted Work, to the peers seeking to

 download the computer file. Defendants’ subscribers transmit the pieces to the peers.

           78.   Once a peer receives a piece of the computer file, here a piece of the

 copyrighted Work, it starts transmitting that piece to the other peers.       Defendants’

 subscribers transmit the pieces to the peers.

           79.   In this way, all of the peers and seeders are working together in what is

 called a “swarm.”

           80.   Here, the end users (customers of Defendants’ subscribers) participated in

 a swarm and directly interacted and communicated with other members of the swarm

 through digital handshakes, the passing along of computer instructions, uploading and

 downloading, and by other types of transmissions, Plaintiffs’ Works.

           81.   Defendants’ subscribers distributed the end users’ transmissions to other

 members of the swarm.

           82.   In this way, and by way of example only, one initial seeder can create a

 torrent that breaks a movie up into hundreds or thousands of pieces saved in the form of

 a computer file, like the Works here, upload the torrent onto a torrent site, and deliver a

                                              13
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 14 of 30




 different piece of the copyrighted Work to each of the peers. The recipient peers then

 automatically begin delivering the piece they just received to the other peers in the same

 swarm.

           83.   Once a peer has downloaded the full file, the BitTorrent Client reassembles

 the pieces and the peer is able to view the movie. Also, once a peer has downloaded the

 full file, that peer becomes known as “an additional seed,” because it continues to

 distribute the torrent file, here the copyrighted Work.

           6. The Plaintiffs’ Computer Investigator Identified Micfo’s IP Addresses as

           Participants in Swarms That Were Distributing Plaintiffs’ Copyrighted

           Works.

           84.   The Plaintiffs retained Maverickeye UG (“MEU”) to identify the IP

 addresses that are being used by those people that are using the BitTorrent protocol and

 the Internet to reproduce, distribute, display or perform the Plaintiffs’ copyrighted Works.

           85.   MEU used forensic software to enable the scanning of peer-to-peer

 networks for the presence of infringing transactions.

           86.   MEU extracted the resulting data emanating from the investigation,

 reviewed the evidence logs, and isolated the transactions and the IP addresses

 associated therewith for the files identified by the SHA-1 hash value of the Unique Hash

 Number.

           87.   The IP addresses, Unique Hash Numbers, and hit dates contained in

 MEU’s evidence logs show that Defendants’ subscribers distributed pieces of the

 Plaintiffs’ copyrighted Works identified by the Unique Hash Number.

                                              14
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 15 of 30




           88.   End users’ computers used Micfo’s IP addresses to connect to the

 investigative server in order to transmit a full copy, or a portion thereof, of a digital media

 file identified by the Unique Hash Number.

           89.   MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

 addresses and verified that re-assemblage of the pieces using a BitTorrent Client results

 in a fully playable digital motion picture of the Works.

           90.   MEU’s agent viewed the Works side-by-side with the digital media file that

 correlates to the Unique Hash Number and determined that they were identical, strikingly

 similar or substantially similar.

           C. Defendants’ subscribers distributed copies of Plaintiffs’ Works.

           91.   Defendants’ subscribers distributed at least pieces of each of Plaintiffs’

 Works over network connections to other peers in the Swarm from the IP addresses at

 servers Defendants provided.

           D. Defendants’ subscribers promote and encourage their end users to

           pirate copyright protected Works including Plaintiffs’.

           92.   Micfo’s VPN customers promote their services for the purpose of

 infringement.

           93.   Micfo’s subscriber Privax Limited dba HideMyAss (“HMA”) describes its

 VPN service as “PERFECT FOR STREAMING AND P2P”.




                                               15
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 16 of 30




           94.    Micfo’s subscriber HMA advertises providing servers that are “optimized

 for P2P”.

           95.    Micfo’s subscriber HMA promotes it service as being optimized for using

 the notorious piracy application “Popcorn Time”.




           E.    Defendants had knowledge that their subscribers were infringing

           Plaintiffs’ Works and distributing file copies of the Works but continued to
                                              16
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 17 of 30




           provide service to their subscribers

           96.    Plaintiffs engaged MEU to generate Notices of infringements (“Notices”) styled

 per 17 U.S.C. §512(c)(3) of the DMCA to be sent to service providers of IP addresses where

 MEU confirmed infringement of copyright protected content.

           97.    Each Notice included at least the name of the copyright owner, the title of

 the Work, the manner by which it was infringed, the infringing file name which includes

 the altered CMI, the IP address and port number at where infringement was confirmed

 and the time of infringement down to the second. See Exhibit “3” (excerpt below).




           98.    MEU determines the proper abuse contact email address for the service

 provider assigned the IP addresses at issue from publicly available information from ARIN.

           99.    Plaintiffs’ agent sends the Notice to the abuse contact email address.

           100.   Micfo is a member of ARIN and receives IP addresses from ARIN.

           101.   Micfo is required to update the WHOIS records for the IP addresses it

 reassigns or reallocates per its registration agreement with ARIN.

           102.   Plaintiffs’ agent has sent over 2800 Notices to Micfo concerning

 infringements of copyright protected Works including Plaintiffs’ at IP addresses assigned

                                                 17
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 18 of 30




 to Micfo from ARIN.

           103.        Micfo failed to update the ARIN records to show that these IP addresses

 were reassigned to its subscribers.

           104.        For example, Plaintiffs’ agent sent over 600 Notices to Micfo concerning

 infringement of the motion picture Angel Has Fallen at IP addresses assigned to Micfo

 from ARIN.

           105.        Plaintiffs’ agent sent 40 Notices to Micfo concerning observed infringements at

 each      of     IP     addresses     209.209.238.37,      209.209.232.3,      209.209.238.36,     and

 209.209.232.4 (total of over 200 Notices for these four IP addresses).

           106.        Upon information and belief, other rightsholders had similar Notices sent to Micfo

 concerning infringing activity at IP addresses assigned to Micfo from ARIN.

           107.        Micfo failed to terminate the subscribers or the accounts associated with

 these IP addresses or take any meaningful action in response to these Notices.

           108.        Micfo failed to even forward the Notices to its subscribers.

           109.        Micfo continued to provide service to the subscribers despite knowledge that its

 subscribers were using the service to engage and facilitate massive piracy of copyright

 protected Works including the Copyright Plaintiffs’.


           F. Defendants’ fraudulent scheme to obscure their ownership of IP addresses

 hindered Plaintiffs from sending Notices to Defendants.


           110.        Golestan created fictitious companies in his scheme to fraudulently obtain

 over 750,000 IP addresses from ARIN.


                                                       18
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 19 of 30




           111.   Defendants created fake websites for the fictitious companies and

 fabricated the names of individual officers and employees.

           112.   As a result, public information showed that many of these fraudulently

 obtained IP addresses where Plaintiffs’ Works were infringed were assigned to fictitious

 individuals and/or companies.

           113.   Because these fictitious companies did not publish correct abuse contact

 or register a DMCA agent, Plaintiffs’ agents’ efforts to send Notices of infringements to

 the proper contact and prevent further infringements were hindered.

           114.   For example, Golestan obtained over 8000 IP addresses including the IP

 address block 172.110.208.0/20 from ARIN using fictitious named company “Fairway

 Network” and fictitious name “Sebastian Buszewski”.

           115.   Defendants did not publish an abuse contact for these fictitious companies

 such as Fairway Network.

           G. Micfo controls the conduct of its subscribers.

           116.   Micfo can terminate the accounts of its’ subscribers at any time.

           117.   Some entities publicly identified as subscribers of Micfo are aliases for

 Golestan and/or fictitious entities created by Golestan to fraudulently obtain more IP

 addresses from ARIN to sell for profit.

           118.   Golestan completely controls the following so-called subscribers: Contina;

 Virtuzo; Oppobox; Telentia; Univera Network/HostAware; Roya Hosting; Host Bang;

 Hyper VPN; Fiber Galaxy; Cloudiac; and Fairway Network.

           119.   Upon information and belief, Micfo promptly terminates subscriber

                                               19
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 20 of 30




 accounts         when    said   subscribers    failed       to   pay   for     the   Service.




 See Decl. of Joshua Lee at ¶4.

           120.   Micfo monitors its subscribers’ access to its service. For example, Micfo

 monitors          spamming,        resource        usage,        and         web     content.




                                               20
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 21 of 30




                                    21
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 22 of 30




 See Id. at ¶¶4-5.

           H. Defendants do not have a safe harbor from liability.

           121.   As part of the DMCA, Congress created a safe harbor that limits the liability

 of a service provider for copyright infringement when their involvement is limited to,

 among other things, “transmitting, routing, or providing connections for, material through

 a system or network controlled or operated by or for the service provider.” 17 U.S.C. §

 512(a). To benefit from this safe harbor, however, an ISP must demonstrate that it “has

 adopted and reasonably implemented...a policy that provides for the termination in

 appropriate circumstances of subscribers...who are repeat infringers.” 17 U.S.C. §

 512(i)(1)(A).

           122.   Defendants do not have a policy of terminating repeat infringers.

           123.   Plaintiffs’ agent has sent over 2,800 Notices to Micfo concerning infringements

 at IP addresses Micfo publishes as assigned to it.

           124.   Micfo has failed to terminate the accounts and/or take any meaningful actions

 against its subscribers in response to these Notices consistent with a reasonably implemented

 policy for termination of subscribers and account holders of the service provider’s system or

 network who are repeat infringers necessary to support a safe harbor from liability (“policy”).

           125.   Congress created a safe harbor that limits the liability of a service provider

 for copyright infringement “…by reason of the storage at the direction of a user of material

 that resides on a system or network controlled or operated by or for the service provider,

 if the service provider” does not have the requisite knowledge, “…responds expeditiously

 to remove or disable access to, the material…” and has the appropriate designated agent

                                                 22
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 23 of 30




 for receiving notices. 17 U.S.C. § 512(c)(1), (2).

           126.   Micfo leases use of its servers to its subscribers so that the subscribers

 can host VPN networks on Micfo’s servers.

           127.   Micfo’s subscribers store copies of Plaintiffs’ Works on Micfo’s servers and

 use Micfo’s servers to distribute copies of Plaintiffs’ Works.

           128.   The over 2800 Notices Plaintiffs’ agent sent to Micfo concerning infringements

 included information such as the IP addresses that Micfo could have use to disable access to

 infringing material.

           129.   Micfo failed to respond and expeditiously to remove or disable access to

 the material in response to the over 2,800 Notices Plaintiffs’ agent sent to Sharktech.

           130.   Micfo failed to designate and register an agent with the Copyright Office as

 provided by 17 U.S.C. § 512(c)(2).

           131.   Defendants’ fraudulent conduct in obtaining IP addresses in the names of

 fictitious individuals and entities does not provide a safe harbor from liability.

           132.   Micfo’s conduct renders it ineligible for safe harbor immunity from copyright

 liability under the DMCA.

           I. The copyright infringements arise from Defendants’ advertisements.

           133.   Micfo prominently advertise its multiple locations to “ensure your content

 travels      shorter    distance,    data     processes     at    lightning    fast   speed”.




                                                23
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 24 of 30




 See Decl. of Joshua Lee at ¶6.

           134.   Defendants   advertise    specifically   to   VPN   customers.




                                           24
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 25 of 30




 See Id. at ¶7.

           135.   Defendants quote the Chief Operating Officer of its customer VPN provider

 Privax Limited d/b/a “Hide My Ass” to promote its services to other VPN service

 providers.




                                              25
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 26 of 30




 Id.

           136.   Defendants advertise that Micfo has 10,000,000+ Geolocated IP

 Addresses             on         its         VPN          advertisement           page.




 Id.

           137.   Defendants   advertise   “zero   congestion”   for   their   customers.




                                             26
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 27 of 30




 See Id. at ¶5.


           138.   Defendants’ subscribers are motivated to become customers from Micfo’s

 advertisements.

           139.   Defendants’ subscribers are motivated to become customers from the

 knowledge of Defendants’ practice of ignoring notices of infringements or failing to take

 any meaningful action.

                           VI. FIRST CLAIM FOR RELIEF
       (Contributory Copyright Infringement based upon material contribution)

           140.   Plaintiffs re-allege and incorporate by reference the allegations contained

 in each of the foregoing paragraphs.

           141.   Through its activities, Micfo knowingly and intentionally took steps that are

 substantially certain to result in direct infringement of Copyright Plaintiffs’ Copyrighted

 Works, and that have resulted in such direct infringement in violation of Plaintiffs’

 copyrights.

           142.   Despite Micfo’s knowledge that its subscribers were using its service to

                                                27
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 28 of 30




 engage in widescale copyright infringements, Micfo has failed to take reasonable steps

 to minimize the infringing capabilities of its service.

           143.   Micfo is liable as contributory copyright infringers for the infringing acts of

 its subscribers. Micfo has actual and constructive knowledge of the infringing activity of

 its subscribers. Micfo knowingly caused and otherwise materially contributed to these

 unauthorized distributions of Copyright Plaintiffs’ Works.

           144.   Micfo’s infringements were committed “willfully” within the meaning of 17

 U.S.C. § 504(c)(2).

           145.   By engaging in the contributory infringement alleged in this Complaint,

 Micfo deprived not only the producers of the Works from income that could have been

 derived when the respective film was shown in public theaters and offered for sale or

 rental, but also all persons involved in the production and marketing of this film,

 numerous owners of local theaters and retail outlets and their employees, and, ultimately,

 the local economy. Micfo’s misconduct therefore offends public policy.

           146.   Micfo and Golestan are merely alter egos, and thus Golestan is liable for

 the acts of Micfo.

           147.   Golestan personally controls, participates in, exercises control over, or

 benefits from the infringements of Micfo and thus Golestan is liable for the acts of Micfo.

                               VII. SECOND CLAIM FOR RELIEF
                                    (Vicarious Infringement)

           148.   Plaintiffs re-allege and incorporate by reference the allegations contained

 in each of the foregoing paragraphs.

           149.   Micfo is vicariously liable for the infringing acts of its subscribers’
                                              28
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 29 of 30




 infringements including but not limited to the subscribers’ direct infringements of

 Plaintiffs’ exclusive right to distribute copies of their Works.

           150.   Micfo has the right and ability to supervise and control the infringing

 activities that occur through the use of its service, and at all relevant times has derived a

 direct financial benefit from the infringement of Plaintiffs’ copyrights.

           151.   Mico has refused to take any meaningful action to prevent the widespread

 infringement by its subscribers despite having actual knowledge. Indeed, the ability of

 subscribers to use Micfo’s service to distribute copies of Plaintiffs’ Works while

 concealing their end users’ identities acts as a powerful draw for users of Micfo’s service.

           152.   Micfo is therefore vicariously liable for the unauthorized distribution of

 Plaintiffs’ Works.

           153.   Micfo and Golestan are merely alter egos, and thus Golestan is liable for

 the acts of Micfo.

           154.   Golestan personally controls, participates in, exercises control over, or

 benefits from the infringements of Micfo and thus Golestan is liable for the acts of Micfo.

                                    PRAYER FOR RELIEF

           WHEREFORE, the Plaintiffs respectfully request that this Court:

           (A) enter permanent injunctions enjoining Defendants from continuing to contribute

 to infringements of the Plaintiffs’ copyrighted Works;

           (B) order Defendants to adopt a policy that provides for the prompt termination of

 subscribers that engage in more than three infringements of copyright protected Works;

           (C) order Defendants to block subscribers from accessing notorious piracy

                                               29
 20-023Q
Case 1:21-cv-01594-NYW Document 1 Filed 06/11/21 USDC Colorado Page 30 of 30




 websites of foreign origin that are listed in the annual trade report of Notorious Foreign

 Markets published by the United States Government such as (a) YTS; (b) Piratebay; (c)

 Rarbg; (d) 1337x; and (e) Popcorntime on networks under their control to prevent further

 pirating of Plaintiffs’ Works via the BitTorrent protocol;

           (D) award the Plaintiffs their actual damages from the copyright infringements and

 Defendants’ profits in such amount as may be found; alternatively, at Plaintiffs’ election,

 for statutory damages pursuant to 17 U.S.C. § 504(a) and (c) against Defendants jointly

 and severally;

           (E) award the Plaintiffs their reasonable attorneys’ fees and costs pursuant to 17

 U.S.C. § 505; and

           (F) grant the Plaintiffs any and all other and further relief that this Court deems just

 and proper.

           The Plaintiffs hereby demand a trial by jury on all issues properly triable by jury.

 DATED: Kailua-Kona, Hawaii, June 11, 2021.

 /s/ Joshua Lee
 Joshua Lee
 Kerry S. Culpepper
 CULPEPPER IP, LLLC
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawaii 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:       kculpepper@culpepperip.com
 Attorney for Plaintiffs




                                                 30
 20-023Q
